                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE NORTHERN DISTRICT OF ALABAMA, EASTERN DIVISION

 Fill in this information to identify your case:
 Debtor 1               Billy Dewayne Truett                                                                  Check if this is an amended plan
                              Name: First           Middle                 Last                               Amends plan dated: November 27, 2019
 Debtor 2                     Jennifer James Truett
 (Spouse, if filing)          Name: First           Middle                 Last


 Case number:                 19-41981
 (If known)




Chapter 13 Plan

 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                              The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $184.62 per Bi-Weekly for 2 months
              $376.15 per Bi-Weekly for 16 months
              $436.15 per Bi-Weekly for 22 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
                          WALMART
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


                                                                                  Chapter 13 Plan                                              Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-41981-JJR13                               Doc 23    Filed 01/22/20 Entered 01/22/20 16:24:02                        Desc Main
                                                                      Document     Page 1 of 5
 Debtor                Billy Dewayne Truett                                      Case number      19-41981                                    Eff (01/01/2019)
                       Jennifer James Truett




2.3          Income tax refunds and returns. Check one.
                     Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:


                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
                          payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
                          listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
                          claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
                          amount of the creditor’s total claim, current installment payment, and arrearage.
                                                                      Current
                                                 Estimated                                                                                   Monthly Fixed
                                                                    Installment        Amount of            Months         Monthly Fixed
      Name of                                    Amount of                                                                                     Payment on
                              Collateral                              Payment          Arrearage          Included in       Payment on
      Creditor                                   Creditor's                                                                                   Arrearage to
                                                                     (including          (if any)          Arrearage         Arrearage
                                                Total Claim                                                                                       Begin
                                                                       escrow)
 Ditech                   910 Stephens            $50,935.00 $377.00                $3,000.00          3                  $88.24             Confirmation
                          St. Boaz, AL                            Disbursed by:
                          35957                                   Trustee
                                                                  To Begin:
                                                                  2/2020

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below:
                                1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
                                   vehicle acquired for the personal use of Debtor(s), or
                                2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
                                   value, or
                                3. are fully secured.
                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim
                          controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is
                          controlled by the plan.


                                                                                Chapter 13 Plan                                          Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-41981-JJR13                              Doc 23    Filed 01/22/20 Entered 01/22/20 16:24:02                         Desc Main
                                                                     Document     Page 2 of 5
 Debtor                Billy Dewayne Truett                                       Case number      19-41981                                     Eff (01/01/2019)
                       Jennifer James Truett

                          The holder of any claim listed below will retain the lien until the earlier of:

                                 (a) payment of the underlying debt determined under nonbankruptcy law, or

                                 (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                      Monthly                                 Estimated
                                                                                                                        Monthly Fixed          Monthly Fixed
                      Adequate                                Amount of                    Value of         Interest
 Name of Creditor                                                             Collateral                                 Payment to             Payment to
                     Protection                            Creditor's Total               Collateral          Rate
                                                                                                                          Creditor                Begin
                      Payment                                   Claim
 Colonial Auto    $55.00                                   $5,451.26        2009         $5,496.00          5.25%      $172.90              Confirmation
 Finance                                                                    Chevrolet
                                                                            Impala LT
 Title Max                    NPMSI                        $1,367.00        2003 Honda $4,416.00            5.25%      $43.36               Confirmation
                                                                            CR-V

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral. Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $100.00.
             The balance of the fee owed to Debtor(s)’ attorney is $3,400.00, payable as follows (check one):

                  $ at confirmation and $ per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
               The other priority claims are listed below. Unless otherwise ordered, the amount of the creditor's priority claim listed on the
               proof of claim or amended proof of claim controls over any contrary amount listed below.
                                    Estimated Amount of Claim to        Monthly Fixed Payment, if any, Monthly Fixed Payment, if any,
       Name of Creditor
                                                 be Paid                           to Creditor                               to Begin
 Alabama Department Of            $725.70                                                           $20.73 Confirmation
 Revenue

4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims



                                                                                 Chapter 13 Plan                                           Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


           Case 19-41981-JJR13                              Doc 23    Filed 01/22/20 Entered 01/22/20 16:24:02                            Desc Main
                                                                     Document     Page 3 of 5
 Debtor                Billy Dewayne Truett                                              Case number   19-41981                             Eff (01/01/2019)
                       Jennifer James Truett

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay        % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $     , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $ 34,630.00 to the trustee (plus any tax refunds, lawsuit proceeds, or additional
                          payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any,
                          after disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified
                          below. Arrearage payments will be disbursed by the trustee. The final two columns include only payments disbursed by the
                          trustee rather than by Debtor(s). Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim
                          control over any contrary amounts listed below as to the estimated amount of the current installment payment and arrearage.

                                                                                                                               Monthly            Monthly
                                Description of Leased                                                          Amount of
                                                                     Lease       Current Installment                            Fixed              Fixed
 Name of Creditor               Property or Executory                                                         Arrearage to
                                                                     Term             Payment                                 Payment to         Payment to
                                      Contract                                                                  be Paid
                                                                                                                               Creditor            Begin
                                                                             $135.00
                                                                             Disbursed by:
                                                                                Trustee
                                                                                Debtor(s)
                               Rent to Own
                               contract on                                   To begin:
 Aaron's                       Refrigerator & Dryer 18                       12/19                        $0.00              NA                           NA


6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.



 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
             set forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

                                                                                    Chapter 13 Plan                                    Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


           Case 19-41981-JJR13                              Doc 23       Filed 01/22/20 Entered 01/22/20 16:24:02                    Desc Main
                                                                        Document     Page 4 of 5
 Debtor                Billy Dewayne Truett                                   Case number       19-41981                                 Eff (01/01/2019)
                       Jennifer James Truett


              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.
                          Nonstandard provisions. Nonstandard provisions are required to be set forth below. Nonstandard provisions set out elsewhere
                          in this plan are ineffective. A nonstandard provision is a provision not otherwise included in this district’s Local Form or
                          deviating from it. These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked.

        (1) Debtors propose a step plan in accordance with Part 2.1 above when the rental contract with Aaron's is paid in full.
        (2) Debtors propose to make the regular monthly mortgage payment to Ditech in December, 2019 and January, 2020; beginning
February, 2020, the regular monthly mortgage payment will be made by the Chapter 13 Trustee.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):


 X     /s/ Billy Dewayne Truett                                                        Date    January 22, 2020
       Billy Dewayne Truett

 X     /s/ Jennifer James Truett                                                       Date    January 22, 2020
       Jennifer James Truett

Signature of Attorney for Debtor(s):
 X /s/ Carla M. Handy                                                         Date   January 22, 2020
     Carla M. Handy
     219 South 4th. Street
     Gadsden, AL 35901-4213
     256-485-0195

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                             Chapter 13 Plan                                        Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


           Case 19-41981-JJR13                              Doc 23    Filed 01/22/20 Entered 01/22/20 16:24:02                    Desc Main
                                                                     Document     Page 5 of 5
